Case 18-33730-hdh11 Doc 158 Filed 09/27/19           Entered 09/27/19 15:21:52       Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION



 In re:                                           Chapter 11

 REVOLUTION MONITORING, LLC                       Case No. 18-33730-HDH
 et al.,

                         Debtor.



OBJECTION OF HMO LOUISIANA, INC. TO MOTION OF LIQUIDATING TRUSTEE
                   FOR RULE 2004 EXAMINATION

          NOW COMES, through undersigned counsel, HMO Louisiana, Inc. (“HMOLA”), who files

this Objection to the Motion of Liquidating Trustee for Rule 2004 Examination (“Motion”) (Doc.

147), respectfully representing as follows:

                                         I. OBJECTIONS

          HMOLA objects to the Liquidating Trustee’s Motion on the grounds that the Motion fails

to indicate how the information sought meets the criteria stated in Rule 2004. See Fed. R. Bankr.

P. 2004. The Motion and attached subpoena requests are overly broad and place an unreasonable

burden on HMOLA. Production of the requested documents would violate the Health Insurance

Portability and Accountability Act (“HIPAA”), exceeds the permissible scope of a subpoena, and

would cause HMOLA to incur undue burden and expense. Additionally, much of the information

sought should be obtained from the Debtors.

          Moreover, HMOLA plans contain anti-assignment provisions that prohibit plan members

from assigning their rights under the plan. These anti-assignment provisions would have prevented

the Debtors from obtaining standing to receive plan benefits through any putative assignment. The




HMO LOUISIANA, INC.’S OBJECTIONS TO LIQUIDATING TRUSTEE’S RULE 2004 MOTION                PAGE 1
Case 18-33730-hdh11 Doc 158 Filed 09/27/19            Entered 09/27/19 15:21:52         Page 2 of 3



Trustee likewise could not have obtained a standing to pursue claims for receivables for medical

services rendered by the Debtors.

       Blue Cross Blue Shield of Texas (“BCBSTX”) filed many of these same objections, with

memorandum in support, to the Motion on September 26, 2019. (Doc. 155). The arguments made

in BCBSTX’s memorandum in support of its objections also support HMOLA’s objections. Thus,

HMOLA hereby incorporates by reference in full the arguments contained in BCBSTX’s

objections (Doc. 155) as if asserted herein. See Fed. R. Bankr. P. 7010; Fed. R. Civ. P. 10(c).

       If the Liquidating Trustee’s Motion is granted, the relief should be limited:

       1)      in scope, to information relevant to the collection of such Accounts
               Receivable for which the Trustee can show the existence of a valid
               assignment of benefits from the insured, and

       2)      in content, to an electronic spreadsheet of claims information that identifies

               a)     provider identification number under which the claim was
                      submitted,
               b)     claim number,
               c)     service dates,
               d)     amounts billed,
               e)     amounts and dates of any related payments including deductibles,
                      copayments, or coinsurance,
               f)     procedure codes,
               g)     diagnosis codes,
               h)     member’s benefit contract number, and
               i)     reasons for the denial of payment (where applicable).

                                            II. PRAYER

       WHERFORE, PREMISES CONSIDERED, HMO Louisiana, Inc. respectfully prays the

Court deny the Motion of Liquidating Trustee for Rule 2004 Examination of HMO Louisiana, Inc.,

and grant HMO Louisiana, Inc. any such other and further relief as the Court deems proper.




HMO LOUISIANA, INC.’S OBJECTIONS TO LIQUIDATING TRUSTEE’S RULE 2004 MOTION                      PAGE 2
Case 18-33730-hdh11 Doc 158 Filed 09/27/19          Entered 09/27/19 15:21:52       Page 3 of 3



                                    Respectfully submitted:


                                    By:     /s/Jonathan M. Herman
                                            Jonathan M. Herman (TX Bar No. 24052690)
                                            THE HERMAN LAW FIRM
                                            1601 Elm Street, Suite 2002
                                            Thanksgiving Tower
                                            Dallas, Texas 75201
                                            Telephone: (214) 624-9805
                                            Facsimile: (469) 383-3666
                                            JHerman@herman-lawfirm.com

                                            and

                                            Allison N. Pham (TX Bar No. 24053399)
                                            5525 Reitz Avenue (70809)
                                            Post Office Box 98029
                                            Baton Rouge, Louisiana 70898-9029
                                            Telephone: (225) 295-2199
                                            Facsimile: (225) 297-2760
                                            Allison.Pham@bcbsla.com

                                    Attorneys for HMO Louisiana, Inc.




                               CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a copy of the above and foregoing document has been
served on all counsel of record herein via the Court’s CM/ECF filing system on September 27,
2019.


                                    /s/Jonathan M. Herman
                                    Jonathan M. Herman




HMO LOUISIANA, INC.’S OBJECTIONS TO LIQUIDATING TRUSTEE’S RULE 2004 MOTION               PAGE 3
